Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 and 40 have been canceled.  Claims 24-39 and 41-52 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-26, 37-39, 41, 46 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place (US 883479) in view of Rebernik (US 2016/0053941).
Place discloses a storage tank, comprising: an outer vessel; an inner storage vessel arranged within the outer vessel; and a support system connecting the inner storage vessel to the outer vessel, wherein the support system comprises a tensioned rope suspension system (system comprises cords 19, 28, 29) connecting a first connection element mounted on the outer vessel with a second connection element mounted on the inner storage vessel.  Place discloses first and second flat surfaces (top and bottom surfaces as shown in Fig. 1).  However, the first and second flat surfaces are not orthogonal to each other.  Rebernik teaches, in the embodiments of Fig. 8, 11 and 12, inner and outer containers of cuboid configuration with a first surface (end surface) of inner container that is orthogonal to a top bottom or side surface of the inner container (inner or outer surfaces).   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the inner and outer vessels of Place to be of cuboid configuration (change the shape) and having first and second orthogonal surfaces to provide efficient storage capacity within a rectangular space or in columns and rows of plural storage tanks.
Re claims 25 and 41, the first and second inner container surfaces are adjoining surfaces that form a corner.
Re claim 26, the inner vessel of the modified storage tank of claim 25 is constrained in vertical, lateral and longitudinal directions and constrained to prevent movement about a rotational axis (any horizontal axis or any vertical axis).
Re claim 37, the modified storage tank has a non-cylindrical overall shape
Re claim 38 and 39, the modified storage tank has a cross section of the inner vessel that is a rounded rectangle and includes an L shape. 
The method of making of claims 46 and 49 is shown by the modified storage tank.

Claims 24-25, 30, 32-39, 41-42, 44-46 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller (US 3115983) in view of Rebernik (US 2016/0053941).
Wissmiller discloses a storage tank, comprising: an outer vessel; an inner storage vessel arranged within the outer vessel; and a support system connecting the inner storage vessel to the outer vessel, wherein the support system comprises a tensioned rope suspension system (including tension member 15) connecting a first connection element mounted on the outer vessel with a second connection element mounted on the inner storage vessel.  Wissmiller fails to disclose the first and second flat surface.  Rebernik teaches, in the embodiments of Fig. 8, 11 and 12, inner and outer containers of cuboid configuration with a first surface (end surface) of inner container that is orthogonal to a top bottom or side surface of the inner container (inner or outer surfaces).   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the inner and outer vessels of Wissmiller to be of cuboid configuration (change the shape) and having first and second orthogonal surfaces to provide efficient storage capacity within a rectangular space or in columns and rows of plural storage tanks.
Re claims 25 and 41, the first and second inner container surfaces are adjoining surfaces that form a corner.
Re claim 30, semicircular pad plate 17 and sheave 57 are considered rounded pegs wherein the rope is threaded around the pegs.
Re claims 32 and 33, the modified storage tank is considered to have four sides, front, back, left and right, each side may have two connection assemblies with each connection assembly having a plurality of connection elements (pad 50, link 54, eye 55, pulley block 56, sheave 57, nuts 33, collar 34, bridge socket 30 and pad eye 31), such that each side comprises four or more connection elements.  The second connection element is mounted on the first or second flat surface.
Re claim 34, a connection element on each side of the inner vessel is each indirectly connected to a connection element on a corresponding surface of the outer vessel because they are connected by the tension element 15.  Applicant claims a direct connection but always has the tension element 15 as an indirect feature.
Re claim 35, 36 and 48, the threaded ends 32 and nuts 33 are a threaded bar of a tensioner assembly.
Re claim 37, the modified storage tank modifies the shape of the inner and outer vessel to be non-cylindrical.  The inner vessel is made of metal and aluminum is mentioned.  
Re claim 38 and 39, the modified storage tank has a cross section of the inner vessel that is a rounded rectangle and includes an L shape. 
The method of making of claims 46, 48 and 49 is shown by the modified storage tank.
Re claims 42, 44 and 45, Official notice is taken for each of the elements added as ultrasonic transducers (claim 42), thermocouples or pressure sensors (claim 42), non-metal supporting collars (claim 44) and vehicle mounting (claim 45) are well known in the tank art.  It would have been obvious to add these elements as the transducers, thermocouples, sensors and modules provide needed data, the non-metal collar provides an insulating feature and the vehicle is provided with fuel for an extended range of travel.
The method of making of claims 46, 48 and 49 is shown by the modified storage tank.

Claims 27, 31, 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place in view of Rebernik as applied to claims 24, 37, 46 above, and further in view of Hood (US 3932697).
Re claims 27, 43 and 47, the modified storage tank of claim 24 fails to disclose rope made from aramid or para-aramid synthetic fibers.  Hood teaches a high strength parallel yarn rope as available on July 29, 1974 such rope having high strength fibers such as aramid sold under the trademark KEVLAR as discussed in column 1, lines 9-16.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the composition of the cord or rope of Place to be made from aramid synthetic fibers as taught by Hood to provide high strength, reduced weight and greater durability.
Re claim 31, the tensioned rope of the modified storage tank of claim 24 has a loop connection (Place), but no rope splice.  Figure 6 of Hood teaches a spliced rope loop at the end termination.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end termination to be a spliced rope loop and to add the fitting 211 as taught by Hood to insure the strength and durability of the end connection and the fitting 211 of Hood reinforces and provides protection to the spliced rope loop of the rope.

Claims 27, 31, 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller in view of Rebernik as applied to claims 24, 37, 46 above, and further in view of Hood (US 3932697).
Re claims 27, 43 and 47, the modified storage tank of claim 24 fails to disclose rope made from aramid or para-aramid synthetic fibers.  Hood teaches a high strength parallel yarn rope as available on July 29, 1974 such rope having high strength fibers such as aramid sold under the trademark KEVLAR as discussed in column 1, lines 9-16.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the composition of the cord or rope of Place to be made from aramid synthetic fibers as taught by Hood to provide high strength, reduced weight and greater durability.
Re claim 31, the tensioned rope of the modified storage tank of claim 24 has a loop connection (Wissmiller), but no rope splice.  Figure 6 of Hood teaches a spliced rope loop at the end termination.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end termination to be a spliced rope loop and to add the fitting 211 as taught by Hood to insure the strength and durability of the end connection and the fitting 211 of Hood reinforces and provides protection to the spliced rope loop of the rope.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place in view of Rebernik and Hood.
Place discloses the invention except for: (1) a non-cylindrical shape comprising a plurality of flat surfaces and (2) a loop formed from a splice of rope. Rebernik teaches, in the embodiments of Fig. 8, 11 and 12, inner and outer containers of cuboid configuration with a first, flat surface (end surface) of inner container that is orthogonal to a top bottom or side, flat surface of the inner container (inner or outer surfaces).   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the inner and outer vessels of Place to be of cuboid configuration (change the shape) and having first and second, flat, orthogonal surfaces to provide efficient storage capacity within a rectangular space or in columns and rows of plural storage tanks.  Figure 6 of Hood teaches a spliced rope loop at the end termination.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end termination to be a spliced rope loop and to add the fitting 211 as taught by Hood to insure the strength and durability of the end connection and the fitting 211 of Hood reinforces and provides protection to the spliced rope loop of the rope.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller in view of Rebernik and Hood.
Wissmiller discloses the invention except for: (1) a non-cylindrical shape comprising a plurality of flat surfaces and (2) a loop formed from a splice of rope. Rebernik teaches, in the embodiments of Fig. 8, 11 and 12, inner and outer containers of cuboid configuration with a first, flat surface (end surface) of inner container that is orthogonal to a top bottom or side, flat surface of the inner container (inner or outer surfaces).   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the inner and outer vessels of Wissmiller to be of cuboid configuration (change the shape) and having first and second, flat, orthogonal surfaces to provide efficient storage capacity within a rectangular space or in columns and rows of plural storage tanks.  Figure 6 of Hood teaches a spliced rope loop at the end termination.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end termination to be a spliced rope loop and to add the fitting 211 as taught by Hood to insure the strength and durability of the end connection and the fitting 211 of Hood reinforces and provides protection to the spliced rope loop of the rope.

Allowable Subject Matter
Claims 50-51 are allowed.
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection is made in view of found art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733